Joseph A. Sarafite, J.
By this article 78 CPLR proceeding, petitioner seeks discovery and inspection from respondent Police Department of the City of Mew York of photographs, taken by a police officer, of the scene of an accident in which petitioner was involved and was injured. Petitioner’s contention is that the photographs constitute public reports and records within the purview of section 66-a of the Public Officers Law so that they may be inspected by any person having an interest in same, such as petitioner. The trouble with this argument, however, is that the photographs are not such reports and records of an accident that are required by statute to be “ kept or maintained * * * by the police department ’ ’, and are not, therefore, open to public inspection pursuant to section 66-a of the Public Officers Law (see Brecht v. City of New York, 14 A D 2d 790). Moreover, on the face of the public police department accident report, which petitioner ivas permitted to inspect, there appears no statutory or other requirement that photographs of the scene of an accident be taken or be annexed as a part of the said record and form. The only mandate which appears is that information as to “ police action’-’ taken be listed, which includes the name and identification of any police officer who may have taken photographs at the scene. Petitioner may, hereafter, as he may be advised and upon a proper showing within the context of the action at law itself, seek to obtain discovery and inspection of the said photographs, but he cannot do so by way of this special proceeding. Accordingly, the application is denied, and the petition is dismissed.